DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 7, 8, 13, and 15-17 of U.S. Patent No. 10,887,654. Although the claims at issue are not identical, they are not patentably distinct from each the instant application is an obvious variation, recited similarly to the patented subject matter. The table below shows the claim sets similarities. 
Instant Application # 17/124,294
US Patent 10,887,654
1. A content playing system comprising: an output device including a display and a speaker; and 

5one or more controllers, each including a processor, configured to: recognize a plurality of users viewing content output by the output device based on one or more captured images including the users, 

predict ages of the recognized users, 

select at least one of the recognized users based on the predicted ages, and 

10control the output of the content according to a youngest age from among the predicted age of the at least one selected user, and 

wherein the one or more controllers are configured to receive at least one voice signal including at least one voice of the at least one user among the plurality of recognized users viewing the content, via a microphone, perform voice recognition on the at least one voice 15signal, obtain a conversation of the at least one user among the plurality of recognized users viewing the content based on a result of the voice recognition, the obtained conversation corresponding to the at least one voice signal, and recognize an additional user based on the conversation.  

1. A content playing system comprising: an output device including a display and a speaker; and 

one or more controllers, each including a processor, configured to: recognize a plurality of users viewing content output by the output device based on one or more captured images including the users, 

predict ages of the recognized users, 

select at least one of the recognized users based on the predicted ages, and 

control the output of the content according to a youngest age from among the predicted age of the at least one selected user, and 
…
wherein the one or more controllers are configured to receive at least one voice signal including at least one voice of the at least one user among the plurality of recognized users viewing the content, via a microphone, perform voice recognition on the at least one voice signal and obtain the conversation of the at least one user among the plurality of recognized users viewing the content based on a result of the voice recognition, the obtained conversation corresponding to the at least one voice signal.

2. The content playing system of claim 1, wherein the one or more controllers 




3. The content playing system of claim 2, wherein the one or more controllers are configured to determine a viewing rating based on analysis of the content and compare the determined viewing rating against the youngest age in order to determine whether to output some or all of the content.
4. The content playing system of claim 1, wherein the one or more controllers are configured to detect a change in the number of users viewing the content being output, and repeat the recognizing, predicting, selecting, and controlling when the number of users changes.  

4. The content playing system of claim 1, wherein the one or more controllers are configured to detect a change in the number of users viewing the content being output, and repeat the recognizing, predicting, selecting, and controlling when the number of users changes.
5. The content playing system of claim 1, wherein the one or more controllers are configured to predict that the additional user not included in the one or more captured images will be added at a later time as a user viewing the content based on analysis of the conversation of at least one user among the plurality of recognized users viewing the content, the conversation including information representing the additional user, and select at least one user from among the plurality of recognized users and the predicted user.  

1. A content playing system comprising: … wherein the one or more controllers are configured to predict that an additional user not included in the one or more captured images will be added at a later time as a user viewing the content based on analysis of a conversation of at least one user among the plurality of recognized users viewing the content, the conversation including information representing the additional user, and select at least one user from among the plurality of recognized users and the predicted user…
6. The content playing system of claim 1, wherein the one or more controllers are further configured to recognize activities of the recognized users, select at least one recognized user performing a predetermined activity, 




8. The content playing system of claim 7, wherein the one or more controllers are configured to generate for display, on the output device, a list of channels or a list of content preferred by the at least one recognized user selected by performing the predetermined activity.
12. The method of claim 8, wherein the recognizing, the predicting, selecting, and controlling are performed whenever the content being output changes.  

13. The method of claim 9, wherein the recognizing, the predicting, selecting, and controlling are performed whenever the content being output changes.
14. The system of claim 13, further comprising: a camera for capturing images of the users for use by the one or more controllers in recognizing the users.  

15. The system of claim 14, further comprising: a camera for capturing images of the users for use by the one or more controllers in recognizing the users.
15. The system of claim 13, further comprising: a microphone for capturing sounds of the users for use by the one or more controllers in recognizing the users.  

16. The system of claim 14, further comprising: a microphone for capturing sounds of the users for use by the one or more controllers in recognizing the users.
16. The system of claim 13, wherein the one or more processors are further configured to determine correctness of the predicted ages based on an input to the system indicative of the correctness.

17. The content playing system of claim 1, wherein the one or more processors are further configured to determine correctness of the predicted ages based on an input to the content playing system indicative of the correctness.

Claims 8-11, 13, and 17 include similar claim language as above claims.
See similar claims as mentioned above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2009/0133051 to Hildreth (“Hildreth”) in view of US Patent 9,288,387 to Keller (“Keller”).
	Regarding claim 1, “A content playing system” reads on the system/method of controlling access to video program content displayed by the device (abstract, ¶0002) disclosed by Hildreth and represented in Fig. 5.
As to “comprising: an output device including a display and a speaker” Hildreth discloses (¶0054) that the system includes a display device and audio speakers as represented in Fig. 3 (elements 304, 305).
As to “5one or more controllers, each including a processor, configured to: recognize a plurality of users viewing content output by the output device based on one or more captured images including the users” Hildreth discloses (¶0053, ¶0056, ¶0061) that the device comprises a control circuitry, such as a processor, that processes images captured by the camera that captures images of an area proximate to the display device, where the processor controls the audio/video being displayed by the device as represented in Fig. 3.  Hildreth further discloses 
As to “predict ages of the recognized users” Hildreth discloses (¶0088, ¶0165) that the device determines/infers an age attribute of the detected user based on analysis of an image of the detected user.
As to “select at least one of the recognized users based on the predicted ages” Hildreth discloses (¶0014, ¶0088, ¶0102) that the device determines an age related attribute for each of the multiple users and selects the youngest age user to control access to the device based on the age related attribute as represented in Fig. 5.
As to “10control the output of the content according to a youngest age from among the predicted age of the at least one selected user” Hildreth discloses (¶0014, ¶0088, ¶0089, ¶0102) that after determining/estimating an age of the user, the device selects the youngest age user from the plurality of the detected users, and controls access to the device based on the age related attribute as represented in Fig. 5.
Hildreth meets all the limitations of the claim except “wherein the one or more controllers are configured to receive at least one voice signal including at least one voice of the at least one user among the plurality of recognized users viewing the content, via a microphone, perform voice recognition on the at least one voice 15signal, obtain a conversation of the at least one user among the plurality of recognized users viewing the content based on a result of the voice recognition, the obtained conversation corresponding to the at least one voice 

Regarding claim 2, “The content playing system of claim 1, wherein the one or more controllers are configured to predict the ages based on one or more of faces, voices, and body shapes of the recognized users” Hildreth discloses (¶0071, ¶0088) that the processor determines user’s age based on user’s facial recognition or body recognition detection.
As to “determine the youngest age from among the predicted ages” Hildreth discloses (¶0014) that the device selects the youngest age user and determines media settings appropriate for the user based on the youngest age.

Regarding claim 3, “The content playing system of claim 2, wherein the one or more controllers are configured to determine a viewing rating based on analysis of the content and compare the determined viewing rating against the 

Regarding claim 4, “The content playing system of claim 1, wherein the one or more controllers are configured to detect a change in the number of users viewing the content being output, and repeat the recognizing, predicting, selecting, and controlling when the number of users changes” Hildreth discloses (¶0076, ¶0107) that the processor continuously monitors a camera image to detect users, where the system blocks/allows a program when it detects a user enters a room.

Regarding claim 6, “The content playing system of claim 1, wherein the one or more controllers are further configured to recognize activities of the recognized users, select at least one recognized user performing a predetermined activity, and control output of the content according to a preference of the at least one recognized user selected by performing the predetermined activity” Hildreth discloses (¶0121-¶0127) that the processor detects multiple users in the images, where the processor determines the position of the remote control to the position of the detected user and identifies the user operating the remote control; the processor determines the attribute for the user operating the remote control and displays content matching to the 

Regarding claim 7, “The content playing system of claim 6, wherein the one or more controllers are configured to generate for display, on the output device, a list of channels or a list of content preferred by the at least one recognized user selected by performing the predetermined activity” Hildreth discloses (¶0042) that when the system identifies a specific user as watching television alone, it displays a television listing that lists programs that the user can access as represented in Fig. 1 (element 104).

Regarding claim 8, see rejection similar to claim 1.

Regarding claim 9, see rejection similar to claim 2.

Regarding claim 10, see rejection similar to claim 3.

Regarding claim 11, see rejection similar to claim 4.  

Regarding claim 12, “The method of claim 8, wherein the recognizing, the predicting, selecting, and controlling are performed whenever the content being 

Regarding claim 13, see rejection similar to claim 1.
  
Regarding claim 14, “The system of claim 13, further comprising: a camera for capturing images of the users for use by the one or more controllers in recognizing the users” Hildreth discloses (¶0054, ¶0061) that the system includes a camera that captures images of the users and transmits it to the processor.

Regarding claim 15, “The system of claim 13, further comprising: a microphone for capturing sounds of the users for use by the one or more controllers in recognizing the users” Keller disclose (3:58-60) that the device can further analyze the audio information captured by a microphone to identify one or more users that are speaking in the room.

Regarding claim 17, “A computer program product comprising a non-transitory computer-readable storage medium configured to store one or more computer programs including instructions that, when executed by at least one processor, cause the at least one processor to control to perform the method of claim 8” Hildreth discloses (¶0019, claim 25) that the CRM stores a computer program executed by the processor of the device which performs the steps.

Claim  16 is rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Keller as applied to claim 13 above, and further in view of US PG Pub 2008/0092156 to Ferrone (“Ferrone”).
Regarding claim 16, combination of Hildreth and Keller meets all the limitations of the claim except “The system of claim 13, wherein the one or more processors are further configured to determine correctness of the predicted ages based on an input to the system indicative of the correctness.”  However, Ferrone discloses (¶0073-¶0075) that the system determines if it’s the correct user by confirming based on the user selection as represented in Figs. 6 and 7. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Hildreth and Keller's systems by determining correctness of the prediction based on an input as taught by Ferrone. Such a modification of providing user input to determine correctness is a known technique applied to a system of Hildreth that estimates user’s age, which is ready for modification and the results of providing accuracy in predicting user’s correct age/name/ID would have been predictable to one of ordinary skill in the art.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425